Case 1:19-cv-02973-SCJ Document 124-3 Filed 02/20/20 Page 1 of 6




      Exhibit 1
         Case 1:19-cv-02973-SCJ Document 124-3 Filed 02/20/20 Page 2 of 6



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

SISTERSONG WOMEN OF COLOR                   )
                                            )
REPRODUCTIVE JUSTICE                        )
COLLECTIVE et al.,                          )
                                            )
                                            )
        Plaintiffs,                         ) Civil Action No.: 1:19-cv-02973-SCJ
                                            )
                                            )
vs.                                         )
                                            )
                                            )
BRIAN KEMP et al.,                          )
                                            )
                                            )
                                            )
        Defendants.                         )
                                            )
                                            )

              STIPULATION REGARDING PRECLUSION OF
            EXPERT TESTIMONY AND STIPULATIONS OF FACT

        In light of the Court’s December 4, 2019, Order limiting discovery in this

case, ECF No. 115, the parties mutually agree to withdraw their expert reports and

disclosures in this matter. At least unless or until any relevant remand by an

appellate court, the parties agree not to submit or rely on expert testimony.

Defendants are entering into these stipulations subject to their ongoing objection to

the December 4 Order, and reserve all rights to seek further review of that order.

The parties further stipulate as follows:

      1. A recent study found that approximately one in four women in this country
         will have an abortion by age forty-five. Rachel K. Jones & Jenna Jerman,
         Population Group Abortion Rates & Lifetime Incidence of Abortion: United
         States, 2008–2014, 107 Am. J. Public Health 1904 (2017). Other research
         has found that a majority of women having abortions (61%) already have at
         least one child, while most (66%) also plan to have a child or additional
   Case 1:19-cv-02973-SCJ Document 124-3 Filed 02/20/20 Page 3 of 6



   children in the future. News Release, Guttmacher Inst., Concern for Current
   and Future Children a Key Reason Women Have Abortions (Jan. 7, 2008),
   https://www.guttmacher.org/news-release/2008/concern-current-and-future-
   children-key-reason-women-have-abortions; Nat’l Abortion Fed’n, Abortion
   Facts: Women Who Have Abortions (last updated 2003),
   https://prochoice.org/education-and-advocacy/about-abortion/abortion-
   facts/.

2. Almost uniformly, clinicians measure pregnancy from the first day of the
   patient’s last menstrual period (“lmp”). They also generally date pregnancy
   (indicate how far along a pregnancy has advanced) with the weeks before
   the decimal point and the days after: “6.2 weeks lmp” means 6 weeks and 2
   days lmp. A full-term pregnancy is approximately 40 weeks lmp.

3. Some patients have fairly regular, 4-week menstrual cycles; other patients
   have regular cycles of different lengths; and still others have irregular
   cycles. In a person with regular 4-week cycles, fertilization typically occurs
   2 weeks after the start of the last menstrual period. A woman with a highly
   regular, 4-week cycle would be 4 weeks lmp when she misses her period.

4. In a typically developing embryo, cells that eventually form the basis for
   development of the heart later in pregnancy produce cardiac activity that is
   generally detectable via vaginal ultrasound early in pregnancy. Plaintiffs’
   position is that cardiac activity is generally detectable at 6.0 weeks lmp, but
   may be detectable a few days earlier. State Defendants’ position is that it is
   detectable by approximately 6-7 weeks lmp.

5. In 2018, approximately 87% of induced abortions in Georgia took place at
   or after 6 completed weeks of pregnancy measured from the first day of the
   patient’s last menstrual period (based on clinical estimate), that is, at or after
   6.0 weeks lmp. In 2018, approximately 61% of induced abortions in
   Georgia took place at or after 7 completed weeks of pregnancy measured
   from the first day of the patient’s last menstrual period (based on clinical
   estimate), that is, at or after 7.0 weeks lmp.

6. Plaintiffs’ position is that the point at which a healthy, singleton fetus has a
   reasonable likelihood of sustained survival outside the uterus with or
   without artificial aid is approximately 24 weeks lmp. Defendants’ position
   is that a baby may be viable outside the womb as early as 20 weeks lmp.



                                       2
   Case 1:19-cv-02973-SCJ Document 124-3 Filed 02/20/20 Page 4 of 6



7. In some cases of miscarriage that occur before what any party believes is
   the point of viability, cardiac activity persists while the patient passes
   embryonic/fetal tissue, or when cervical dilation makes pregnancy loss
   inevitable. In those cases, some physicians determine that it is medically
   appropriate to offer the patient treatment to empty her uterus. In other cases,
   in which miscarriage is only potential, physicians or patients may seek to
   save the pregnancy as long as cardiac activity persists. This stipulation shall
   not be construed as a stipulated legal conclusion that H.B. 481 does or does
   not affect any course of treatment.

8. Some medical care for a pregnant patient aside from abortion and
   miscarriage management can harm or end a pregnancy. This stipulation
   shall not be construed as a stipulated legal conclusion that H.B. 481 does or
   does not affect this treatment.

9. All medical care entails the risk of unintentional harm to the patient;
   clinicians, including clinicians treating patients who are pregnant, might be
   pregnant, or might become pregnant, accept that risk and weigh that risk
   against the benefits of treatment.




                                      3
       Case 1:19-cv-02973-SCJ Document 124-3 Filed 02/20/20 Page 5 of 6



Dated: February 20, 2020

Susan Talcott Camp*                    /s/ Sean Young
Elizabeth Watson*                      Sean Young
AMERICAN CIVIL LIBERTIES UNION         Attorney Bar Number: 790399
FOUNDATION, INC.                       Attorney for Plaintiffs
125 Broad Street, 18th Floor           AMERICAN CIVIL LIBERTIES UNION
New York, NY 10004                     FOUNDATION OF GEORGIA, INC.
(212) 549-2633                         P.O. Box 77208
tcamp@aclu.org                         Atlanta, GA 30357
ewatson@aclu.org                       Telephone: (678) 981-5295
                                       Email: syoung@acluga.org
Attorneys for Plaintiffs SisterSong,
ACWC, AWMC, carafem, Summit,
and Drs. Cwiak, Haddad and Lathrop     Julie Rikelman*
                                       Emily Nestler*
Carrie Y. Flaxman*                     Kirby Tyrrell*
PLANNED PARENTHOOD FEDERATION          CENTER FOR REPRODUCTIVE RIGHTS
OF AMERICA                             199 Water Street, 22nd Floor
1110 Vermont Avenue, NW                New York, NY 10038
Suite 300                              (917) 637-3670 (phone)
Washington, DC 20005                   (917) 637-3666 (fax)
(202) 973-4800                         jrikelman@reprorights.org
carrie.flaxman@ppfa.org                enestler@reprorights.org
                                       ktyrrell@reprorights.org
Susan Lambiase*
PLANNED PARENTHOOD FEDERATION          Attorneys for Plaintiffs Feminist and
OF AMERICA                             CWHO
123 William St., Floor 9
New York, NY 10038
(212) 541-7800 (phone)
(212) 247-6811 (fax)
susan.lambiase@ppfa.org
                                       * Admitted pro hac vice
Attorneys for PPSE




                                       4
Case 1:19-cv-02973-SCJ Document 124-3 Filed 02/20/20 Page 6 of 6



                               /s/ Jeffrey Harris
                               Jeffrey M. Harris (pro hac vice)
                               Steven C. Begakis (pro hac vice)
                               CONSOVOY MCCARTHY PLLC
                               1600 Wilson Boulevard, Suite 700
                               Arlington, VA 22209
                               (703) 243-9423

                               Patrick Strawbridge (pro hac vice)
                               CONSOVOY MCCARTHY PLLC
                               Ten Post Office Square
                               8th Floor South, PMB #706
                               Boston, MA 02109
                               (617) 227-0548

                               Christopher M. Carr
                               Attorney General of Georgia
                               Andrew A. Pinson (Bar #584719)
                               Solicitor General
                               GEORGIA DEPARTMENT OF LAW
                               40 Capitol Square SW
                               Atlanta, GA 30334
                               (404) 651-9453

                               Counsel for Defendants




                               5
